Exhibit 10.5

FIFTH AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

AND OMNIBUS AMENDMENT

    This FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT AND OMNIBUS
AMENDMENT (this “Amendment”) is dated as of February 26, 2019, and is entered
into by and among HORIZON GLOBAL CORPORATION, a Delaware corporation (“Parent
Borrower”), HORIZON GLOBAL AMERICAS INC., a Delaware corporation (“Horizon
Americas”) (f/k/a Cequent Performance Products, Inc., a Delaware corporation and
successor by merger with Cequent Consumer Products, Inc., an Ohio corporation),
CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641 (“Cequent UK”), CEQUENT TOWING PRODUCTS OF CANADA LTD., a
company formed under the laws of the Province of Ontario (“Cequent Canada”, and
together with Parent Borrower, Horizon Americas and Cequent UK, collectively,
“Borrowers”), HORIZON GLOBAL COMPANY LLC, a Delaware limited liability company
(“Horizon Global”), the other Persons party to this Amendment as Obligors, the
financial institutions party to this Amendment as Lenders, and BANK OF AMERICA,
N.A., a national banking association, in its capacity as agent for itself and
the other Secured Parties (“Agent”).

    WHEREAS, the Borrowers, the other Obligors party hereto, the Agent and the
Lenders have entered into that certain Amended and Restated Loan Agreement dated
as of December 22, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”);

    WHEREAS, Parent Borrower, the other Obligors party thereto and Agent entered
into that certain ABL Guarantee and Collateral Agreement dated as of June 30,
2015 (the “ABL Guarantee”) in order to secure the Obligations;

    WHEREAS, certain Borrowers, Horizon International Holdings LLC, a Delaware
limited liability company, Cequent UK, Cequent Canada, Cequent Nederland
Holdings B.V., a company formed under the laws of the Netherlands, Cequent
Mexico Holdings B.V., a company formed under the laws of the Netherlands,
Cequent Sales Company de Mexico, S. de R.L. de C.V., a limited liability company
formed under the laws of Mexico, Cequent Electrical Products de Mexico, S. de
R.L. de C.V., a limited liability company formed under the laws of Mexico, and
Agent entered into that certain Foreign Facility Guarantee and Collateral
Agreement dated as of December 22, 2015 in order to secure the Foreign Facility
Obligations; and

    WHEREAS, the Borrowers and the other Obligors have requested that the Agent
and the Required Lenders agree to enter into certain amendments to and
agreements regarding the Loan Agreement described below.

    NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.

 

1



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO LOAN AGREEMENT

  On the Amendment Effective Date (as defined below), the Loan Agreement is
hereby amended as follows:

2.01    Dominion Trigger Period and Financial Covenant Trigger Period . Each
reference to “February 28, 2019” in each of the definitions of “Dominion Trigger
Period” and “Financial Covenant Trigger Period” shall be a reference to “March
7, 2019”.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

  Each Obligor hereby represents and warrants to each Lender and the Agent, as
of the date hereof, as of the Amendment Effective Date, and at each time that
the following representations and warranties are made or deemed to be made
thereafter, as follows:

3.01    Authority. The execution, delivery and performance by such Obligor of
each Loan Document described in Section 5.01 hereof, and the transactions
contemplated hereby or thereby, have been duly authorized by all necessary
action, and this Amendment is a legal, valid and binding obligation of such
Obligor enforceable against such Obligor in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

3.02    Representations and Warranties. Each representation and warranty of such
Obligor in the Loan Documents is true and correct as of the date hereof, after
giving effect to this Amendment (except for representations and warranties that
expressly relate to an earlier date and except for the representations and
warranties set forth in Section 9.1.4(d) {No Material Adverse Change} and
Section 9.1.15(d) {Solvency} of the Loan Agreement).

3.03    Governmental Approvals; No Conflicts. The execution, delivery, and
performance by such Obligor of the Loan Documents described in Section 5.01
hereof (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created under the Loan Documents and (iii) consents,
approvals, registrations, filings or actions the failure of which to obtain or
perform could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate any Applicable Law or regulation or the charter, by-laws or
other organizational documents of any Obligor or any Subsidiary of any Obligor
or any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any
Obligor or any Subsidiary of any Obligor or their assets, or give rise to a
right thereunder to require any payment to be made by any Obligor or any
Subsidiary of any Obligor, except for violations, defaults or the creation of
such rights that could not reasonably be expected to result in a Material
Adverse Effect, (d) will not result in the creation or imposition of any Lien on
any asset of any Obligor or any Subsidiary of any Obligor, except Liens created
under the Loan Documents and Liens permitted by Section 10.2.2 of the Loan
Agreement, and (e) do not require any acknowledgement, agreement or consent
under any indenture, agreement or other instrument binding upon any Obligor or
any Subsidiary of any Obligor or their assets, except for such acknowledgements,
agreements and consents as have been obtained or made and are in full force and
effect, and such acknowledgements, agreements or consents the failure of which
to obtain could not reasonably be expected to result in a Material Adverse
Effect.

 

2



--------------------------------------------------------------------------------

3.04    No Defaults. No Default or Event of Default has occurred and is
continuing.

3.05    Beneficial Ownership Certification. As of the Amendment Effective Date,
the information included in the Beneficial Ownership Certification (as defined
in the Loan Agreement after giving effect to this Amendment), if applicable, is
true and correct in all respects.

ARTICLE IV

CERTIFICATIONS AND AGREEMENTS

  The Obligors hereby certify to Agent and Lenders that (a) the First Amendment
to Credit Agreement dated on or about the date hereof (the “Senior Term Loan
Agreement Amendment”), by and among Parent Borrower, the lenders party thereto
and Cortland Capital Market Services LLC, as administrative agent (the “Senior
Term Loan Agent”) is not prohibited by Section 10.2.11 of the Loan Agreement, as
amended by this Amendment, and (b) neither the execution or performance of this
Amendment nor the incurrence of any Obligations by Obligors pursuant to the Loan
Documents violates the Term Loan Documents or the Senior Term Loan Documents (as
defined in the Loan Agreement after giving effect to this Amendment).

  In consideration for the amendments to the Loan Agreement contemplated hereby
and notwithstanding any terms to the contrary set forth in the Loan Agreement,
each Borrower acknowledges and agrees that during the Senior Term Period, (a) it
shall not request the advance of any Loan (other than pursuant to
Section 4.1.1(b) of the Loan Agreement with respect to any Obligation, including
the fee set forth in Section 5.01(e), becoming due and payable) or the issuance
of any Letter of Credit, and (b) each Lender shall have no duty or commitment to
advance any Loan and no Issuing Bank shall have any duty or commitment to issue
any Letter of Credit.

ARTICLE V

CONDITIONS PRECEDENT AND FURTHER ACTIONS

5.01    Conditions Precedent. This Amendment shall be deemed effective as of the
date first set forth above when each of the following conditions precedent have
been satisfied in form and substance satisfactory to the Agent and its counsel
(such date, the “Amendment Effective Date”):

(a)    The Agent shall have received duly executed counterparts of this
Amendment which, when taken together, bear the authorized signatures of the
Obligors, the Agent and the Required Lenders;

(b)    The Agent shall have received fully executed copies of Senior Term Loan
Agreement Amendment, which extends the maturity date of the Senior Term Loan
Debt to a date no earlier than March 7, 2019 and is otherwise on terms and
conditions satisfactory to Agent and in full force and effect, and all
conditions precedent to effectiveness set forth in the Senior Term Loan
Agreement Amendment shall have been met or waived by the Senior Term Loan Agent
and/or the lenders party in thereto accordance with the terms of the Senior Term
Loan Documents.

(c)    Upon the reasonable request of any Lender made at least five days prior
to the Amendment Effective Date, the Obligors shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with the AML Legislation,
including, without limitation, the PATRIOT Act, in each case at least five days
prior to the Amendment Effective Date;

 

3



--------------------------------------------------------------------------------

(d)    At least five days prior to the Amendment Effective Date, any Obligor
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Obligor; and

(e)    The Borrowers shall have paid to the Agent, for the ratable benefit of
the Lenders providing their written consent to this Amendment, a fifth amendment
fee equal to $30,000, which shall be shared by each consenting Lender in
accordance with such consenting Lender’s ratable share of the outstanding
Obligations owing to all consenting Lenders (which the Agent, in its discretion,
may collect from Borrowers by charging the same as a Revolving Loan).

(f)    The Borrowers shall have paid all fees and expenses (provided that legal
fees required to be paid as a condition precedent to the occurrence of the
Amendment Effective Date shall be limited to such legal fees as to which
Borrowers have received a summary invoice) owed to and/or incurred by the Agent
in connection with this Amendment (which the Agent, in its discretion, may
collect from Borrowers by charging the same as a Revolving Loan).

5.02    Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.

ARTICLE VI

REAFFIRMATION

Each Obligor hereby (i) acknowledges and consents to this Amendment;
(ii) reaffirms its obligations under the Guaranties, the Security Documents and
the other Loan Documents; (iii) reaffirms the Liens granted by it pursuant to
the Security Documents; and (iv) confirms that the Guaranties, the Security
Documents and the other Loan Documents remain in full force and effect, without
defense, offset or counterclaim. Although each Guarantor has been informed of
the terms of the Amendment, such Guarantor hereby confirms that it understands
and agrees that the Agent and the Lenders have no duty to so notify such
Guarantor or any other guarantor or to seek this or any future acknowledgment,
consent or reaffirmation, and nothing contained herein shall create or imply any
such duty as to any transaction, past or future.

ARTICLE VII

MISCELLANEOUS

7.01    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns. The successors and assigns of the Obligors
include, without limitation, their respective receivers, trustees, and
debtors-in-possession.

7.02    Further Assurances. Each Obligor party hereto hereby agrees from time to
time, as and when requested by the Agent or any Lender, to execute and deliver
or cause to be executed and delivered all such documents, instruments and
agreements and to take or cause to be taken such further or other action as the
Agent or such Lender may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Amendment and the other Loan
Documents.

7.03    Loan Document. This Amendment shall be deemed to be a “Loan Document”
for all purposes under the Loan Agreement.

 

4



--------------------------------------------------------------------------------

7.04    Governing Law. THIS AMENDMENT AND, UNLESS EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

7.05    Consent to Forum.

(a)    Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE LOAN AGREEMENT. A FINAL JUDGMENT IN ANY PROCEEDING OF ANY
SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.

(b)    Other Jurisdictions. Nothing herein shall limit the right of Agent, any
Security Trustee or any Lender to bring proceedings against any Obligor (other
than a Mexican Domiciled Obligor) in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law (except
with respect to service of process to Mexican Domiciled Obligors). Nothing in
this Amendment shall be deemed to preclude enforcement by Agent or any Security
Trustee of any judgment or order obtained in any forum or jurisdiction. Final
judgment against an Obligor in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the country
in which such Obligor is domiciled, by suit on the judgment.

(c)    Each Mexican Domiciled Obligor waives any right to any jurisdiction
(other than as provided under Section 7.04 above and this Section 7.05) to which
they may be entitled under Applicable Law, by reason of its present or future
domicile, or otherwise, for the purposes of proceedings against or involving any
of the Mexican Domiciled Obligors, and waives any objection to those courts on
the ground of venue or forum non conveniens.

7.06    Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.

7.07    Entire Agreement. Time is of the essence of this Amendment. This
Amendment constitutes the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

7.08    Execution in Counterparts. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment shall become
effective on the Amendment Effective Date. Delivery of a signature page of

 

5



--------------------------------------------------------------------------------

this Amendment by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of such agreement.

7.09    Costs and Expenses. The Borrowers agree to reimburse Agent for all fees,
costs and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors for advice, assistance, or other representation in connection
with this Amendment.

7.10    Reference to and Effect upon the Loan Documents. The amendments and
modifications described in this Amendment shall apply and be effective only with
respect to the provisions of the Loan Agreement specifically identified in this
Amendment. Except as expressly amended herein, the Loan Agreement and the other
Loan Documents shall continue in full force and effect in accordance with the
provisions thereof, and are hereby ratified and confirmed. In each case except
as expressly provided in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Loan Documents, nor
constitute a waiver or amendment of any provision of any of the Loan Documents.
Upon the effectiveness of this Amendment, each reference in the Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Loan Agreement as amended hereby.

7.11    Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

Balance of Page Intentionally Left Blank

Signature Pages Follow

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Amendment and the parties have delivered this Amendment, each as of the day
and year first written above.

 

 

OBLIGORS:

 

HORIZON GLOBAL CORPORATION,

a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor, a UK Facility Obligor and the Borrower Agent

 

By: /s/ Brian Whittman                                             

Name: Brian Whittman

Title: Vice President, Finance

 

HORIZON GLOBAL AMERICAS INC.,

a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor

 

By: /s/ Brian Whittman                                             

Name: Brian Whittman

Title: Vice President, Finance

 

CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641, as UK Borrower, a UK Facility Obligor, a Canadian Facility
Guarantor and a Canadian Facility Obligor

 

By: /s/ Jay Goldbaum                                              

Name: Jay Goldbaum

Title: Director

 

CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario, as Canadian Borrower, a Canadian Facility Obligor, a UK
Facility Guarantor and a UK Facility Obligor

 

By: /s/ Jay Goldbaum                                              

Name: Jay Goldbaum

Title: Vice President and Secretary

 

[Signatures continue on next page.]



--------------------------------------------------------------------------------

 

HORIZON GLOBAL COMPANY LLC,

a Delaware limited liability company, as a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor

 

By: /s/ Brian Whittman                                             

Name: Brian Whittman

Title: Vice President, Finance

 

HORIZON INTERNATIONAL HOLDINGS LLC,

a Delaware limited liability company, as a Canadian Facility Guarantor, a
Canadian Facility Obligor, a UK Facility Guarantor, a UK Facility Obligor, a
U.S. Facility Guarantor and a U.S. Facility Obligor

  By: /s/ Brian Whittman                                                Name:
Brian Whittman   Title: Vice President, Finance  

CEQUENT NEDERLAND HOLDINGS B.V.,

a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor

  By: /s/ Jay Goldbaum                                                 Name: Jay
Goldbaum   Title: Director  

CEQUENT MEXICO HOLDINGS B.V.,

a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor

  By: /s/ Jay Goldbaum                                                 Name: Jay
Goldbaum   Title: Director

[Signatures continue on next page.]



--------------------------------------------------------------------------------

 

CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V.,

 

a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor

  By: /s/ Jay Goldbaum                                                 Name: Jay
Goldbaum   Title: Vice President and Director  

CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de C.V.,

 

a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor

  By: /s/ Jay Goldbaum                                                 Name: Jay
Goldbaum   Title: Vice President and Director

 

[Signatures continue on next page.]



--------------------------------------------------------------------------------

 

AGENT AND REQUIRED LENDERS:

 

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender, a UK Lender and UK Swingline Lender

 

By: /s/ Kindra M. Mullarky                                        
              

Name: Kindra M. Mullarky

Title: SVP

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender
and Canadian Swingline Lender

 

By: /s/ Sylwia Durkiewicz                                        
               

Name: Sylwia Durkiewicz

Title: Vice President

 

BANK OF AMERICA, N.A. (acting through its London branch), as UK Security Trustee

 

By: /s/ Kindra M. Mullarky                                        
              

Name: Kindra M. Mullarky

Title: SVP

 

[Signatures continue on next page.]



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender

 

By: /s/ Nykole Hanna                                                 

Name: Nykole Hanna

Title: Authorized Signatory

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender

 

By: /s/ David G. Phillips                                             

Name: David G. Phillips

Title: Senior Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

(London branch), as a UK Lender

 

By: /s/ Patricia Del Busto                                            

Name: Patricia Del Busto

Title: Authorized Signatory

 

[Signatures continue on next page.]



--------------------------------------------------------------------------------

 

BANK OF MONTREAL, as a U.S. Lender and a UK Lender

 

By: /s/ Elizabeth Mitchell                                                     

Name: Elizabeth Mitchell

Title: Vice President

 

BANK OF MONTREAL, Toronto Branch, as a Canadian Lender

 

By: /s/ Helen Alvarez-Hernandez                                         

Name: Helen Alvarez-Hernandez

Title: Managing Director